DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ claimed invention, filed 17 November 2021, in the matter of Application N° 17/528,877.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
Request for Track One status is acknowledged as having been made on 17 November 2021.  The Examiner acknowledges that Applicants’ status for Track One Prioritization was GRANTED on 11 January 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations have been made to the originally filed claims.  No new matter has been added.
Thus, claims 1-13 represent all claims currently under consideration.

Information Disclosure Statement
Three Information Disclosure Statements (IDS), all filed on 15 February 2022 are acknowledged and have been considered.  Those references cited in the filed IDSs, but not provided in the instant application have also been considered in accordance with MPEP §609.02(II)(B)(2).
The information disclosure statements filed 15 February 2022 are also noted as each failing to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. [emphasis added]  It has been placed in the application file, but the information referred to therein has not been considered.
Here, the Examiner submits that the foreign references cited in each of the filed IDS’s has been considered as has been any submitted NPL.
The Examiner also notes that the IDS’s contain incomplete, typographical mistakes, and/or missing dates that also contribute to the non-patent citations failure to be considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN1575795A; IDS reference of record; machine translation through Google Patents provided).
The instantly claimed invention is directed to a nasal delivery device that contains a formulation for administration (aka a “prefilled” nasal delivery device).  Structurally, the device is recited as comprising a reservoir, wherein said reservoir contains the pharmaceutical composition to be administered.  The remaining limitation presented in claim 1 that recites “wherein the device is configured to deliver the therapeutically effective amount of about 8 mg of naloxone hydrochloride or an equivalent thereof in a single use device to a patient suffering from or suspected to be suffering from opioid overdose, without the need of a caregiver to prime the device” is broadly and reasonably considered to add nothing structurally to the claimed device.  At best, the ordinarily skilled artisan would divine that the device administers about 8 mg of naloxone HCl per spray.  However, the remaining limitations of the claim are not considered to contribute to the overall patentability of the claimed composition.  Rather, they are directed to the intended use of the composition. 
Compositionally, the contained pharmaceutical formulation is defined by instant claims 1-4.  Therein, claim 1 recites that the composition comprises naloxone hydrochloride, an amount of water sufficient to achieve a therapeutically effective amount of about 8 mg of naloxone HCl per 100 µL (or 0.1 mL) final concentration.  The composition also comprises an amount of hydrochloric acid sufficient to achieve a pH of 3.5-5.5, as well as propylene glycol.
Claim 2 recites that the composition additionally comprises disodium edetate.  This compound has many synonyms in the art, such as sodium ethylene diamine tetraacetate (see e.g., PubChem CID 8759; pubchem.ncbi.nlm.nih.gov/compound/Edetate-disodium).
Claim 3 recites that the composition will further comprise an alcohol.  The Examiner presumes that this is an alcohol that is in addition to the propylene glycol that is recited in claim 1.
Claim 4 recites that naloxone hydrochloride is the only active ingredient in the administered pharmaceutical composition.
Claim 5 recites that the composition of claim 1 is “storage stable” which the instant specification defines as a composition that that will possess at least about 95 wt% (e.g., at least about 99.5 wt%) of the active ingredient in an undegraded state after storage of the composition at a specified temperature and humidity for a specified time (e.g., 25ºC at 60% RH, for 12 months).  The Examiner in weighing the limitation notes that the claim recites no specific conditions directed to what Applicants consider to be storage stable for the composition recited in claim 1.  Further, were the claim to recite such conditions, the Examiner submits that the claim would still be defined by the limitations directed to the composition of claim 1.  To that end, where the prior discloses the composition administered from the device, the recited “storage stable” property will be considered met.
Similar consideration is accorded to each of the property limitations recited in claims 7-13.  Claims 7, 8, and 13 each respectively recite Cmax and AUC property limitations that are directly tied to the composition of claim 1.  Additionally, each of the limitations of claims 7-13 are recited properties that are expected to occur following delivery of the composition to the patient.  The Examiner thus respectfully submits that the limitations set forth in claims 7-13, while having been considered, do not further limit the invention in terms of the composition or the device that contains it.  As such, where the prior art teaches the claimed composition contained for administration, the limitations of claims 7-13 will also be met.
Lastly, claim 6 is recites that the patient to whom the recited composition is administered, is human.  The Examiner again, considers this to be a recitation of intended use, but to a point.  That is, the recited device of claim 1 is structured for nasal administration of the recited composition.  To that end, any showing of nasal administration by the art will be considered to meet the limitation of claim 6.  Being human is not considered to contribute to patentability of the claimed invention since the instant invention is not directed to a method of using the claimed composition.
Wang discloses a nasal cavity spray mist comprising naloxone hydrochloride, an osmotic pressure regulator, penetration enhancer, antiseptic, and water (see e.g., Abstract; claim 1).
Naloxone HCl is the only active ingredient in the practiced nasal spray, thereby meeting claim 4.  Claim 7 discloses that the penetration enhancer is propylene glycol.  Claim 3 teaches that the antiseptic component may be sodium ethylene diamine tetraacetate (aka disodium edetate).  The limitations of instant claim 3 are also considered to be met by claim 3 (e.g., benzyl alcohol), claim 4 (e.g., alcohols), or claim 8, which discloses the use of blended alcohols such as propylene glycol, glycerol, ethanol, in addition to the presence of water.  Of the three disclosures, the Examiner submits that claim 8 best meets the recited compositional limitations.
Claim 12 of the reference discloses that the nasal spray composition will have a pH between 3.0-4.5.  “Embodiment 1” and “Embodiment 2” both add to this disclosure that the pH of the practiced nasal sprays is adjusted to a pH value of 3.8 ± 0.8 (3-4.6) using 0.1M (mol/L) hydrochloric acid.  Such is considered to meet the compositional limitations for both the acid and pH range set forth in claim 1.
Lastly, the concentration of the recited composition is also taught and suggested by the reference.  As recited, the concentration is about 8 mg naloxone HCl per 100 µL (or 0.1 mL).  This results in a concentration of 8 mg/0.1 mL or 80 mg/mL naloxone HCl or 8 wt% of naloxone HCl.
Wang discloses that the amount of naloxone HCl will range from 0.1-10 mg within the practiced nasal dosage (see e.g., claim 9), the content of naloxone hydrochloride ranges from about 0.1 to about 10 wt% of the formulation, and the nasal mist may be a single dose where each nasal dosage may range from about 20-200 µL in volume (see machine translation, pg. 2/7, lines preceding the embodiments).
The Examiner respectfully submits that the recited concentration of 8 wt% is thus taught by Wang.  Dosage volumes of 100 µL are encompassed by the disclosure as is the recited 8 mg dosage amount for naloxone hydrochloride.
Based on the teachings of the Wang, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.
The Examiner concedes that Wang is silent as to the various recited pharmacokinetic properties and effects that occur after the composition has been administered (i.e., Cmax, Tmax, AUC, etc.).  However, as discussed above, the Examiner maintains that any showing in the prior art of a composition that meets the recited composition will be considered to meet the recited property/effect limitations as well.  MPEP §2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  MPEP §2112.01(II) also states that “[p]roducts of identical chemical composition cannot have mutually exclusive properties” … “[a] chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties [Applicants disclose] and/or claim[s] are necessarily present.”
The Examiner lastly notes that the recited properties and effects are directed to those that occur after the recited composition has been administered. [emphasis added]  This is notably distinct from the composition that is being claimed.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, ahead of the effective filing date of the instant invention, absent a clear showing of evidence to the contrary.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-16 of copending Application No. 16/754,649 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant claim 1 recites:
A prefilled nasal delivery device comprising:
a reservoir containing a pharmaceutical composition comprising naloxone hydrochloride, an amount of water sufficient to achieve a therapeutically effective amount of about 8 mg naloxone hydrochloride per 100 µL, an amount of hydrochloric acid sufficient to achieve a pH of 3.5-5.5, and propylene glycol, and;
wherein the device is configured to deliver the therapeutically effective amount of about 8 mg naloxone hydrochloride or an equivalent thereof in a single use device to a patient suffering from or suspected to be suffering from opioid overdose, without the need for a caregiver to prime the device.

Reference claim 1 recites:
An aqueous solution comprising:
between about 2% (w/v) and about 12% (w/v) naloxone or a pharmaceutically acceptable salt thereof,
between about 2% (w/v) and about 25% (w/v) propylene glycol (PG), and
between about 0.2% (w/v) and about 1.8% (w/v) isotonicity agent; 
wherein the solution comprises no more than about 2% (w/v) of alcohol, and
wherein the solution has a dynamic viscosity of less than about 100 cP at 21ºC.
The key difference between the instantly claimed composition and the reference composition is the level of specificity for the different components.
The reference application recites naloxone or a pharmaceutically acceptable salt thereof in the base claim, but does later specify the hydrochloride salt (see e.g., reference claim 16).
Additionally, the instantly claimed composition recites a far narrower concentration of naloxone HCl (herein, aka “active”)at about 8 mg per 100 µL volume in a single-use (aka single dose application).  Here, the Examiner broadly and reasonably interprets the recitation as reciting a concentration of 8 mg active per 100 µL, which is equal to 8 mg active per 0.1 mL volume or 80 mg/mL.  This concentration readily converts to 8% (w/v) since the conversion from mg/mL to wt% simply requires multiplying the former by 0.1.
This places the instantly claimed concentration squarely within the range recited for the active in reference claim 1.
Regarding the remaining compositional limitations, the Examiner notes that reference claim 1 also recites that propylene glycol and water present in the formulation.  The recitation of up to about 2% (w/v) alcohol in reference claim 1 is also considered to teach that alcohol is present, which is consistent with instant claim 3.  Reference claims 10, 11, and 14 additionally recite that the composition will contain hydrochloric acid, disodium edetate, and have a pH value within the range of about 3.5 to about 5.5.
Thus, the recited composition of the reference ‘649 application is considered to provide a teaching that would be considered to render the instantly claimed composition prima facie obvious, absent a clear showing of evidence to the contrary.
The remaining instant claims 5-13 and reference claims 2-9, 13, 15, and 16 are considered to recite obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

All claims have been rejected; no claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615